          Case 3:18-cv-00189-LPR Document 73 Filed 03/16/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JAYLIN BONDS                                                                      PLAINTIFFS
Individually and on Behalf of all Others Similarly Situated


v.                              Case No. 3:18-cv-00189-LPR


LANGSTON COMPANIES INC                                                           DEFENDANT

                                            ORDER

       Before the Court is the parties’ Joint Motion for an Order Approving Liability Settlement

of an FLSA Claim. (Docs. 69, 71). In their Motion, the parties state (and now the Court finds)

that this is a two-plaintiff putative opt-in collective Fair Labor Standards Act (“FLSA”) action in

which there are 104 opt-in Plaintiffs. The parties are seeking an Order approving the agreed

upon resolution reached between them to release and resolve all claims relating to this case,

except for attorneys’ fees.

       I am unsure that review and approval of the settlement is necessary or appropriate here.

See Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027 (8th Cir. 2019) (collecting cases,

acknowledging a circuit split, and leaving the question open). But I certainly acknowledge the

unsettled state of the relevant caselaw. Id. Further, I understand the reasonable desire of the

parties for judicial review and approval of the settlement—a desire that flows directly from the

unsettled nature of the relevant caselaw. Since both parties desire my review and approval of the

settlement, and under the specific circumstances of this case, I will proceed with such review and

(if warranted) approval.

       Plaintiff Jaylin Bonds filed this lawsuit in the United States District Court for the Eastern

District of Arkansas on October 5, 2018. (Doc. 1). On April 23, 2019, the Complaint was
              Case 3:18-cv-00189-LPR Document 73 Filed 03/16/21 Page 2 of 3




amended to add Plaintiff Holly Price.       (Doc. 23).    The Amended Complaint alleges that

Defendant violated Plaintiffs’ rights under the FLSA. More specifically, Plaintiffs claim that

Defendant failed to pay them and other employees for all the hours they worked and overtime

compensation to which they were entitled. Through the instant Joint Motion, the parties stipulate

that there is a bona fide dispute regarding Plaintiffs’ assorted entitlement to damages under the

FLSA. The Court agrees.

        It became clear to the parties that there were a number of issues that were still in dispute

that would need to be decided at trial. Recognizing the risky nature of continued litigation, along

with the inability to predict the outcome of the case, the parties engaged in settlement

discussions.      After mediation before Magistrate Judge Deere, the parties reached a fair

compromise regarding Plaintiffs’ claims and have determined that a resolution in this case and at

this juncture greatly outweighs the risks and costs on both sides in going forward with the

litigation.    Moreover, Plaintiffs have acknowledged that they understand that the monetary

consideration being paid in the parties’ agreed settlement makes them whole.             Likewise,

Defendant understands the risks of proceeding with the litigation and believes the consideration

it is agreeing to pay in the proposed settlement is fair and reasonable given the totality of the

circumstances.

        The Court notes as part of its analysis that the agreed-upon resolution was achieved in an

adversarial context, between experienced counsel who have agreed to the settlement and state

that it is a fair and reasonable compromise over the disputed issues. Because the resolution

reached by the parties was negotiated at arm’s length by experienced counsel, and the parties

submit to the Court that the terms of the resolution reflect a fair and reasonable compromise

regarding bona fide disputes between the parties with respect to their relative positions under the




                                                 2
             Case 3:18-cv-00189-LPR Document 73 Filed 03/16/21 Page 3 of 3




FLSA, the Court approves the settlement.1 Moreover, the payment to the opt-in Plaintiffs also

makes them whole. Finally, the Court notes that the settlement agreement does not contain any

confidentiality provisions.

          IT IS THEREFORE ORDERED that the settlement reached between the parties is

APPROVED with the only caveat being set forth in footnote 1 of this Order. Plaintiffs are

ordered to file their motion for attorney’s fees within 14 days of the entry of this Order. This

case is hereby DISMISSED with prejudice.

          IT IS SO ORDERED this 16th day of March 2021.



                                                                 ________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT COURT




1
    The Court’s only apprehension about the settlement centers on the opt-in Plaintiffs that received $0 from the
    settlement. Because they are receiving no compensation, the Court does not believe it equitable or reasonable for
    them to be required to release any FLSA or state wage-and-hour claims except for those claims that were brought
    or should have been brought in the instant litigation. The broader release language of the settlement is only
    equitable and reasonable with respect to the named Plaintiffs and the opt-in Plaintiffs that will receive some
    compensation above $0. Accordingly, the Court’s “blessing” or approval of the settlement with respect to opt-in
    Plaintiffs that do not receive any compensation extends only to the narrow release described in this footnote and
    not the broader release described in the settlement. The Court understands this caveat does not alter the parties’
    desire to enter into this agreement and to have the case dismissed. If the Court is wrong about that, it invites one
    or more of the parties to file a motion to revive the case.


                                                           3
